[Correspondence to the SEC] BLUEGATE CORPORATION 701 North Post Oak, Road, Suite 600 Houston, Texas 77024 voice:(713) 686-1100 fax:713-682-7402 April 2, 2010 H. Christopher Owings United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D. C. 20549-3561 Re: Bluegate Corporation Post-Effective Amendment to Form S-1filed March 22, 2010 File No. 333-145492 Dear Mr. Owings: This letter is in response to your comments contained in the letter to our Chief Executive Officer, Stephen J. Sperco, dated April 1, 2010. Enclosed please find our acknowledgement letter and memorandum of responses. Respectfully yours, /s/ Charles E. Leibold Charles E. Leibold Chief Financial Officer
